Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claimed amendment filed on 10/11/2022 has been entered, wherein claims 1-20 are canceled, and claims 21-40 are pending for examination.

Response to Amendment/Remark
Applicant's arguments filed 10/11/2022 have been fully considered and are moot in view new grounds of rejection. See below rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 21-40, claim a method for setting parameters in an autonomous working device, the method comprises steps of (e.g. claim 21)  “receiving a plurality of route information …”;  “determining a plurality of maneuvers…“; “establishing an estimated time of arrival value …”; “identifying a plurality of previously traversed trips… “; “identifying a categorical feature…“; “determining a driver profile...”; “determining a personalized correction value …”; and “calculating a personalized time of arrival value ...” are directed towards certain methods of an idea of itself; and mathematical relationship/formulas which is considered to be an abstract idea.  
Step 2A-Prong 1 (judicial exception recited is YES), the claimed language encompasses the user thinking which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO), the claim cites a navigation system (in claim 21), at least one processor & a memory (in claim 31); and a non-transitory computer (in claim 39) which do not integrate on practicing the abstract idea.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO) since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the navigation system, the processor & memory, and the non-transitory computer which cannot provide an inventive concept since those elements are generic computer component. Therefore, the claim is not patent eligible.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,234300.  Although the conflicting claims are not identical, they are not patentably distinct from each other because CLAIM 1, e.g., is generic to all that is recited in CLAIM 1, e.g., of US Patent No. 10,234300.  In other words, CLAIM 1 of US Patent No. 10,234300 fully encompasses the subject matter of CLAIM 1 and therefore anticipated CLAIM 1.  

Allowable Subject Matter
Claims 21-40 would be allowable if applicant filing a terminal disclaimer to overcome the double rejection set for above.
The following is an examiner’s statement of reasons for allowance: The closest prior arts does not teach or make obvious:
Claim 21, “…. calculating a personalized time of arrival value based on the estimated time of arrival value and the personalized correction value.”

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Moroto (5612881) discloses a map display system which providing a route from current position to a destination.  Wherein, the route comprises a plurality of road with the estimating maneuvers and time of arrival at each points (see the summary).
-Englerth (20100217519) discloses a navigation device for determining the estimated time of travel.  The system presents the user specific driving behavior.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGA X NGUYEN/Primary Examiner, Art Unit 3662